Citation Nr: 0308341	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  02-12 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

(The issue of entitlement to an increased rating for 
osteoarthritis of the left knee will be the subject of a 
later decision of the Board).


REPRESENTATION

Appellant represented by:	John A. Williams, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1978 to May 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for left knee 
osteoarthritis pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDING OF FACT

The veteran's hypertension disability is characterized by 
diastolic pressures predominantly under 110 and by systolic 
pressures predominantly under 200.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
appellant and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist an appellant in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
were also effective November 9, 2000.  In this case, the 
appellant's claims are not final and remain pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the appellant's claim has proceeded 
in accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The rating decisions and the September 2002 statement of the 
case (SOC) notified the appellant of the reasons and bases 
for the decision, the relevant law and regulations, and of 
the evidence necessary to substantiate his claim.  
Specifically, he was notified by VA letters dated in January 
2001 and February 2001 of the evidence he needed to provide 
and what development action the VA would undertake.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  The Board finds that reasonable 
efforts have been made to assist the appellant in obtaining 
evidence necessary to substantiate his claims.

The veteran has been provided a recent VA examination.  The 
RO sent two letters to the veteran asking the veteran to 
identify any medical treatment for his hypertension 
disability.  The veteran reported that all of his medical 
treatment has been from the VA Medical Centers in Muskogee 
and Oklahoma City, Oklahoma.  The RO obtained copies of the 
veteran's treatment records at these VA facilities.  There is 
no indication that there exists any further evidence which 
has a bearing on the veteran's hypertension claim.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's hypertension disability.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining the veteran's service-
connected hypertension disability, except as reported below. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran was granted service connection and a 
noncompensable rating for hypertension by rating action in 
September 1997.  By rating action in May 1998, the veteran's 
noncompensable rating for hypertension was increased to 10 
percent, effective from December 18, 1997.  The veteran's 
request for an increased rating for hypertension was received 
by the RO in January 2001.

VA medical records reveal that the veteran had blood pressure 
readings of 149/80 in January 2000, 130/78 in May 2000, and 
141/77 in November 2000.

The veteran was afforded a VA examination in January 2001.  
The veteran reported that he took Clonidine and Metoprolol 
for his blood pressure.  Initially, the veteran's blood 
pressure was noted to be 141/75.  Sitting blood pressure was 
142/79, supine blood pressure was 144/74, and standing blood 
pressure was 136/78.  The diagnoses included hypertension 
controlled on medication.

VA outpatient records reveal that the veteran's blood 
pressure was 134/78 in May 2001, 140/66 in June 2001, and 
178/86 in August 2001.  Blood pressure measurements in 
November 2001 were 135/73, 145/78, 162/85, 135/82, 129/75, 
160/81, and 118/76.  VA outpatient records show that the 
veteran had blood pressure of 146/81 in December 2001,  and 
132/87 in January 2002.
  
The rating schedule provides for a 10 percent evaluation for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure of 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure of predominantly 120 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101.

Upon review of the medical evidence of record, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim.  While the record indicates that the 
veteran had a diastolic reading of 110 and another of 114 in 
1998, the majority of the diastolic measurements in 1998 were 
below 110.  Regardless, it is the present level of disability 
which is of primary concern.  See Francisico, supra.  The 
diastolic blood pressure measurements recorded from January 
2000, one year before the receipt of his claim for an 
increased rating, and subsequently, have all been below 110.  
Additionally, the veteran's systolic pressure readings during 
this time have all been below 200.  Accordingly, a rating in 
excess of 10 percent is not warranted under the criteria for 
the rating of hypertension.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2002) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  The 
record reveals that the veteran's blood pressure has been 
under control with medication.  The record does not reveal 
that the veteran's hypertension has resulted in frequent 
hospitalization, resulted in interference with employment, or 
any other such related factors such as to render impractical 
the application of the regular schedular standards.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

